SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OFTHE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 28, 2004 FRANKLIN SCIENTIFIC, INC(Exact Name of Registrant as Specified in Its Charter) New York(State or Other Jurisdiction of Incorporation) 0-30440 (Commission File Number) 22-3537927(IRS Employer Identification No.) Suite 40, 1010 University Avenue, San Diego, CA 92103(Address of Principal Executive Offices) (Zip Code) (619) 615-055011(Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) ITEM 1. CHANGE OF CONTROL OF REGISTRANT On May 9, 2004, Franklin Scientific Executive Compensation Plan was granted beneficial ownership of 25,095,401 shares of the Registrant. This amounts to 48% of the outstanding common shares of the Registrant . David Koos, Bombadier Pacific Trust, Venture Bridge
